By the Court.
A Scire Facias can be brought to that Court only in which the judgment was rendered and where the record is, but the Statute directing the mode of levying executions, Sec. 9, I vol. 327, gives a remedy by Scire Facias to the County Court, on a judgment rendered by'a Justice, over fourteen dollars, in one case only, where an execution has issued and been levied, by mistake, on property aot the debtor’s. The *192Scire Facias, in such case, must set forth facts sufficient to shew it comes within the provisions of the Statute. In this case,' the declaration, in common form, gave the County Court no jurisdiction over the subject matter, and is clearly bad.
Judgment — Declaration insufficient.